DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
	The Examiner interprets “the same combination of glass constituent components” in lines 4-5 of claim 1 and lines 2-3 of claim 14 as referencing the combination of glass constituents components of the first glass composition, since that is the only combination of glass constituents previously recited.  
	The Examiner interprets “the same set of properties” in line 21 of claim 1 and “the set of properties” line 23 of claim 1 and lines 8 and 9 of claim 14 as referencing a listing of properties (i.e. a set of properties) of the first glass article, since that is the only “set of properties” previously cited and is tied to a second set of values and an intermediate set of values claimed in claim 1 or a first additional set of values and a final additional set of values claimed in claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the glass mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the Examiner what Applicant defines as the glass mixture.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-10, 12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fyles et al. (US 5,827,344) in view of Bisson et al. (US 2013/0319051) and Schornhorst (US 3,915,684).
Regarding claims 1-2, Fyles (Col. 2, lines 40-45) discloses a method of making glass with a float line where the float line is changed from making a first type of glass to second type of glass.  Fyles (claim 1) discloses supplying a glass making composition to a glass making furnace and forming a first glass, and Fyles (Col. 3, line 5 to Col. 4, line 20) discloses major constituents of the glass including CaO, MgO, Na2O, K2O, SiO2 and Al2O and both glasses containing Fe2O3 for tinted glasses.  While Fyles fails to specifically state melting in the glass making furnace for forming the first glass, since Fyles discloses making a first glass and second glass in a melter for a float line, it would be obvious to a person having ordinary skill in the art, in the method of Fyles, melting, in the melter a first glass composition comprising a combination of glass constituent components.  Further Fyles (claim 1 and Col. 3, line 5 to Col. 4, line 20) discloses changing the glass making composition that is being supplied to the glass making furnace by interchanging iron oxide and alkaline metal earth metal oxide (i.e. MgO CaO) in the composition to form a second glass and (claim 4) discloses both the glass making compositions may form tinted glass containing iron oxide and (claim 9) discloses one of the first glass or second glasses containing more iron oxide than the other of said first and second glasses are maintained substantially equal by reducing the amount of CaO in the glass containing the greater amount of iron oxide relative to the amount of CaO present in the glass containing the lesser amount of CaO.  Based on the disclosures by Fyles, the method of Fyles includes feeding into the melter a second glass composition comprising the same combination of glass constituent components, wherein at least one glass constituent component of the second glass, such as iron oxide, CaO, or other alkaline metal earth oxide, has a concentration different from a concentration of the same component, such as iron oxide, CaO, or other alkaline metal earth oxide (i.e. MgO), of the first glass composition.  

Fyles fails to explicitly state at least one intermediate glass article comprising a glass composition that is neither the first glass composition nor the second glass composition and wherein a concentration of the at least one glass constituent component in the at least one intermediate glass article is between the concentration of the at least one glass constituent in the first glass composition and the concentration of the at least one glass constituent in the second glass concentration.  However, as stated above, Fyles discloses continuously supplying glass making compositions and (Col. 1, lines 47-49) discloses the changeover cannot be effected instantaneously and (Col. 2, lines 40-45) discloses the method is to reduce the changeover time and Fyles further discloses (Col. 13, lines 28-39) the 
Regarding claim 3, as discussed in the rejection of claims 1-2 above, Fyles discloses both the glass making compositions may form tinted glass containing iron oxide. Fyles (Col. 3, lines 49-56) discloses the iron oxide in the tinted glasses range from 0.7 to 5 wt% and in Examples discloses specific examples of tinted glasses having iron oxide compositions of 1.1 wt%, 1.3 wt%, 1.7 wt%, 2.15 wt% 2.2 wt% and 4.0 wt%.  Fyles (claims) discloses the change in glass making composition is within 0.01 g/cm3 of the density of the glass before the change and discloses specific compositions with different iron 2O3 (i.e. the at least one glass constituent component).  Examples 10 and 13 are for illustrative purposes only, and this is not the only combination that is obvious to try for a first and second glass composition.  
Regarding claim 4, as discussed in the rejection of claim 1 above, Fyles discloses iron oxide, CaO, and MgO as a selected glass constituent component.  Therefore, it would be obvious to a person having ordinary skill in the art, in the method of Fyles, the at least one glass constituent component as CaO and/or MgO.
Regarding claim 7, in addition to the rejection of claim 1 above, Fyles (claims) discloses the change in glass making composition is within 0.01 g/cm3 of the density of the glass before the change and discloses specific compositions with different iron oxide concentrations with different densities within the claimed range and further discloses different refractive indices.  Further, Fyles (Table 1 and Col. 12, line 63 to Col. 13 line 39) discloses tinted glass compositions including different iron oxide 
Further while, Fyles fails to disclose the set of properties and set of values includes a coefficient of thermal expansion (CTE), a Young’s modulus, a 200 Poise temperature, resistivity, surface quality, and edge strength.  Each property discussed and the corresponding property value is inherent to all glass compositions and/or float glass articles and therefore, it would be obvious to a person having ordinary skill in the set of properties further include a set of corresponding values for thermal expansion (CTE), a Young’s modulus, a 200 Poise temperature, resistivity, surface quality, and edge strength.
Regarding claim 9, as discussed in the rejection of claim 7 above, Fyles discloses examples with different refractive indices, and it would be obvious to try the different iron oxide concentrations and compositions in Table I for the either the first or second tinted glass compositions.  For Example, Fyles discloses Example 10 having an RI 1.5197, Example 13 having an RI 1.5194, and Example 14 having an RI 1.5216.  Therefore, it would be obvious to a person having ordinary skill in the art, in the obvious to try changeover for first and second tinted glass compositions disclosed in Table I, as discussed in claims 1 and 7 above, provides for a refractive index of the first glass article less than or equal to +/- 0.01 different from the refractive index of the second glass with the obvious to try tinted glass compositions in Table I for the first and second glass tinted glass compositions.  
Regarding claim 12, as discussed in the rejection of claim 1 above, Fyles provides for a continuous process including the step of feeding into the melter a second glass composition, this provides for the feeding of the second glass composition is simultaneous with the drawing the at least 3 glass articles.
Regarding claim 13, as discussed in the rejection of claim 1 above, based on the additional teachings of Schornhorst, it would be obvious to a person having ordinary skill in the art, in the method of Fyles including continuously supplying glass making compositions and in making a change in composition, there is a changeover time and in this changeover time there is a molten glass composition having a composition having an iron content and/or alkaline metal earth metal oxide content drawn in the float line process where the iron content and/or alkaline metal earth metal oxide  content is a percentage of the second (i.e. final composition).  Fyles further discloses (Col. 13, lines 28-39) the changeover requires hours to days, and therefore, it would be obvious to a person having ordinary skill in the art, in the method of Fyles in view of Schornhorst, provides for at least 3 glass articles, each having a different concentration of the at least one glass constituent component that is between the concentration of the at least glass constituent component in the first glass composition and the second glass composition, since during changeover, it would be obvious the glass melter comprises glass having a mixture of the first glass composition and the second glass composition.  
Regarding claim 14, in addition to the rejection of claims 1 and 7 above, Fyles (Col. 13, lines 40-45) discloses changeovers from clear glass to tinted glass, from tinted glass to clear glass, and changeover between two different tinted glasses.  Based on this disclosure, it would be obvious to person having ordinary skill in the art, in addition to the changeover between two tinted glass discussed in claim 1 above, there can be an additional changeover to any of the tinted glass compositions with the appropriate density and it would be obvious to try a different iron oxide concentration and compositions in Table I, that is different than the first or second glass composition, for the third glass composition for 
Regarding claim 15, as discussed in the rejection of claims 1, 7, and 14 above, it would be obvious to a person having ordinary skill in the art, to try the different iron oxide concentrations and compositions in Table I different from the first or second tinted glass compositions for changeover.  The use of the acceptable compositions disclosed by Fyles in Table I above for the third glass composition provides for a set of properties, such as density (i.e. Example 10 – 2.4965 Example 13 – density 2.4944 Example 14 – density 2.4983) or refractive index (RI) (i.e. Example 10 – 1.5197 Example 13 – RI 1.5194 and Example 14 RI 1.5216).  Examples 10, 13, and 14 are for illustrative purposes only, and this is not the only combination that is obvious to try for a first, second and third glass compositions.  
Further while, Fyles fails to disclose the set of properties and set of values includes a coefficient of thermal expansion (CTE), a Young’s modulus, a 200 Poise temperature, resistivity, surface quality, and edge strength.  Each property discussed and the corresponding property value is inherent to all glass compositions and/or float glass articles and therefore, it would be obvious to a person having ordinary skill in the set of properties further include a set of corresponding values for thermal expansion (CTE), a Young’s modulus, a 200 Poise temperature, resistivity, surface quality, and edge strength.
Regarding claims 10 and 17, as discussed in the rejection of claims 7 and 15 above, Fyles discloses examples with different refractive indices, and it would be obvious to try the different iron oxide concentrations and compositions in Table I for the either the first, second, or third tinted glass compositions.  Further Fyles (Col. 4, lines 1-11) discloses the desire to not change the working temperature (i.e. Log 4 viscosity) and Fyles discloses the Log 4 viscosity temperature of Example 10 is about 1042, Example 13 is about 1040 degrees C and Example 14 is 1044 degrees C and only minor differences in the composition, it would be obvious to a person having ordinary skill in the art, with the tinted glass compositions disclosed by Fyles along with the density parameter disclosed by Fyles and the desire to not significantly change the working temperature, the method of Fyles and obviousness to try different iron oxide concentrations and compositions in Table I for the first, second, and third tinted glass composition, the desire for the density after the change in glass making composition to be within 0.01 g/cm3 and the desire for no significant changes in the working temperature provides for a viscosity of the composition within the melter varies by no more than 25 poise during the drawing of the at least 3 glass articles, as claimed in claim 10 and during the drawing of the first glass article and during the drawing the final additional glass article, as claimed in claim 17.  
Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fyles et al. (US 5,827,344) in view of Bisson et al. (US 2013/0319051) and Schornhorst (US 3,915,684) as applied to claims 1, 7, 14, and 15 above, and further in view of Britannica (“Industrial Glass”, Encyclopedia Britannica Online Encyclopedia, 26 pages, retrieved Sept. 9, 2014).
Regarding claims 8 and 16, as discussed in the rejection of claims 7 and 15 above, the set of properties including the CTE is an inherent property of the glass articles and it would be obvious to a person having ordinary skill in the art, to try the different iron oxide concentrations and compositions in Table I with the density consideration for the either the first, second, and or third tinted glass compositions.  Fyles fails to disclose the CTE values of the tinted glass compositions in Table I.  However, 2, Na2O, CaO, MgO, K2O and Al2O3 and Britannica (pgs. 8-9) discloses soda-lime silicate glasses having CTE values ranging from 85-95 x 10-7/°C, this range represents the range of all soda-lime silicate glasses.  Based on the additional teachings of Britannica and with the compositions of the tinted soda lime silica glasses in Table I along with the density considerations required for the changeover as discussed in claim 7 above, it would be obvious to a person having ordinary skill in the art the first, second, and third tinted glass compositions along with the density considerations as available changeover compositions provide for CTE values where the first glass article is within +/- 7.5 x 10 10-7/°C.  As an illustrative example, if Examples 10, 13, and 14 compositions are chosen as the first, second, and third compositions, the main differences in the composition include MgO of 3.4, 3.6, or3.0%; CaO of 6.8, 7.1, or 5.4%; Fe2O3  of 2.2, 1.7, or 4.0%.  Therefore, it would be obvious to a person having ordinary skill in the art the CTE difference between compositions of the tinted silica glasses in Table 1 along with the density considerations provide for first and second compositions of glass articles where the CTE of the first glass article is equal to or within +/- 7.5 10-7/°C.  Examples 10, 13, and 14 are for illustrative purposes only, and this is not the only combination that is obvious to try for a first, second and third glass compositions.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fyles et al. (US 5,827,344) in view of Bisson et al. (US 2013/0319051) and Schornhorst (US 3,915,684) as applied to claims 1 and 7above, and further in view of Napolitano et al. (“Viscosity of a Standard Soda-Lime-Silica Glass”, J. Res. Nat. Bur. Stand. Sec. A: Phys. Ch., Vol. 68A, No. 5, May 11, 1964, p. 439-448).
Regarding claim 11, as discussed in the rejection of claim 7 above, the set of properties including the 200 Poise temperature is an inherent property of the all glass composition/articles and it would be obvious to a person having ordinary skill in the art, to try the different iron oxide concentrations and compositions in Table I with the density consideration for the either the first or 2, Na2O, CaO, MgO, K2O and Al2O3 and discloses Log 4 ranging from 1000 degrees C to 1044 degrees C and Napolitanto (abstract and Table 8) discloses soda lime silica glass viscosities ranging from 1019 to 1026 degrees C and discloses the Log 2 viscosity ranging from 1434.3 to 1455.7 degrees C.  Based on the additional teachings of Napolitano,  including Log 4 viscosities close to the Log 4 viscosities of Fyles, and with the compositions of the tinted soda lime silica glasses in Table I along with the density considerations required for the changeover as discussed in claim 7 above, it would be obvious to a person having ordinary skill in the art the first and second tinted compositions in along with the density considerations as obvious to try changeover compositions provide for a first glass composition, second glass composition, and/or first and second glass composition mixture within the melter having a 200 poise temperature less than or equal to 1500 degrees C.  
Allowable Subject Matter
Claims 5-6 and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5-6 and 11, the prior art fails to disclose or suggest the at least one glass constituent component comprises AlF3, as claimed in claims 5 and 6 and fails to disclose or suggest the method of claim 1 with the claimed first glass composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741